DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-23 have been subject to restriction.
Claims 1-15 have been elected without traverse, remain pending, and are rejected.
Claims 16-23 have been cancelled.


Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 9/13/2022 is acknowledged.


Claim Objections
Claim 4-5 and 12 are objected to as being dependent on a rejected base claim, but would be allowable over the prior art (only) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites a path schema and a path flow, which are interpreted from specification paragraphs [0068-0071] to be a category of the interest, and a generation of a corresponding series of questions/interactions to determine relevant items. Kim (US 20220358561 A1) discloses a questionnaire with step-by-step selections to determine a recommended beverage for a user, but the questionnaire is not a generated series of questions/interactions that correspond to a category of interest, and Kim does not disclose receiving a new lead with a category of interest or sending a link to a web site to implement the path flow.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-15 are directed to a method, which is a process. Therefore, claims 1-15 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claims 1 sets forth the following limitations reciting the abstract idea of assigning advisors to a client to provide a curation:
determining client intent based upon request details that indicate a category of interest to the client;
selecting the one advisor from the plurality of advisors to advise the client based, at least in part, upon the category of interest and the client intent;
adding the client to a sales pipeline of the one advisor;
prompting, at intervals, the one advisor to interact with the client;
prompting the one advisor to generate a curation for the client; and
sending the curation to the client.
The recited limitations above set forth the process for determining client to assign to advisors to provide a curation. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.). The claims are directed to determining the intent of a client, providing them with the advisor best suited to the intent of the client, and prompting the advisor to interact and provide the curation to the client, which is commercial interaction as a marketing or sales activities or behaviors. 
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
The instant claims do not recite any additional limitations. 
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claims are wholly directed to the marketing of sales activities or behaviors or assigning clients and sales leads to an advisor to provide a curation. There are no additional elements, technical elements, or any technical field recited in the claims.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claim 4 does recite sending a link to a web site implementing a path flow to the client. However, the link is recited with a very high level of generality, and is not a functional part of the claims. The link is merely recited in passing as being sent to the client, and merely provides the abstract idea a general link to a technical environment. Dependent claims 2-3 and 5-15 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm assigning clients to advisors to provide a curation. Thus, each of claims 2-15 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-15 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea. Further, the dependent claims do not recite any additional elements or any technical field, and fail to provide an improvement to the functioning of a computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Gitlevich (US 20200364723 A1) in view of Ouimet (US 20150324884 A1), and in further view of Strom (US 20170011071 A1).

Regarding Claim 1: Gitlevich discloses a method comprising:
determining client intent based upon request details that indicate a category of interest to the client; Gitlevich discloses analyzing customer support requests to determine the type of request, the type being similar to certain category of assistance that the customer needs support with (Gitlevich: [0056-0057]; see also: [0034-0036]; [0047]; [0098].
selecting the one advisor from the plurality of advisors to advise the client based, at least in part, upon the category of interest and the client intent; Gitlevich discloses matching an agent to a request based on how much the request matches a particular agent (Gitlevich: [0056-0059]).
adding the client to a sales pipeline of the one advisor; Gitlevich discloses assigning a request to the queue of an agent (Gitlevich: [0058]; see also: [0024]; [0040]; [0046]; [0054]; [0061]; [0104]).

Gitlevich does not explicitly teach a method comprising:
prompting the one advisor to generate a curation for the client; and
sending the curation to the client.
Notably, however, Gitlevich does disclose a system for assigning customers to an agent for assistance based on a particular agent’s ability to assist a customer (Gitlevich: [0056-0059]). 
To that accord, Ouimet does teach a method comprising:
prompting the one advisor to generate a curation for the client; Ouimet teaches a consumer agent analyzing information to create a shopping list or recommend products for a customer (Ouimet: [0074]; see also: [0049]; [0083]; [0091]).
sending the curation to the client. Ouimet teaches providing the customer with the shopping list or recommendations (Ouimet: [0074]; see also: [0044]; [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the prompting of an agent to generate a curation and sending the curation to the client to the invention of Gitlevich. One of ordinary skill in the art would have been motivated to do so in order to provide customer support regarding product information such as to maximize sales and profits while still benefiting the consumer (Ouimet: [0003-0007]).

Gitlevich in view of Ouimet does not explicitly teach prompting, at intervals, the one advisor to interact with the client; Notably, however, Gitlevich discloses specifying a time to establish a session with the customer (Gitlevich: [0102]; see also: [0074]; [0091]; [0120]).
To that accord, Strom does teach prompting, at intervals, the one advisor to interact with the client. Strom teaches alerting the user to contact a designated contact at time intervals (Strom: [0024]; see also: [0010])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the alerting the user to contact a designated contact at regular intervals to the invention of Gitlevich. One of ordinary skill in the art would have been motivated to do so in order to allow users to simulate the value of contacts and display specific performance metrics (Strom: [0006]).

Regarding Claim 2: Gitlevich in view of Ouimet, and in further view of Strom, discloses the limitations of claim 1 above.
Gitlevich does not explicitly teach receiving, in response to the curation, an agreement from the client. Notably, however, Gitlevich does disclose an exchange of messages between the agent and the client (Gitlevich: [0051]).
To that accord, Ouimet does teach receiving, in response to the curation, an agreement from the client. Ouimet teaches the consumer following the consumer agent suggestions to purchase the products on the curated shopping list, and even the consumer approving online purchases so that the agent can automatically order the products (Ouimet: [0100-0101]; see also: [0110]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the agreement from the client to the invention of Gitlevich. One of ordinary skill in the art would have been motivated to do so in order to achieve advanced one to one negotiations with increased probability of positive purchasing decisions (Ouimet: [0099]).

Regarding Claim 3: Gitlevich in view of Ouimet, and in further view of Strom, discloses the limitations of claim 1 above.
Gitlevich further discloses interactively capturing the request details from the client prior to the step of determining client intent. Gitlevich discloses information associated with the user from a customer profile, that is gathered from messages exchanged between the customer and agents, previous interactions, etc. during the preprocessing stage of gathering session data to determine a type of session data correspond to a category to train various models of determining customer requests to agents (Gitlevich: [0056-0057]; [0100-0104]).

Regarding Claim 13: Gitlevich in view of Ouimet, and in further view of Strom, discloses the limitations of claim 1 above.
Gitlevich does not explicitly teach a method comprising:
determining an event;
processing at least one trigger sequence against the event, the at least one trigger sequence evaluating one or more conditions and defining at least one action when the conditions are met;
implementing the action.
However, Ouimet does teach a method comprising:
determining an event; Ouimet teaches determining an event, such as a consumer capturing a picture of the beach while on vacation (Ouimet: [0086]; see also: [0091]; [0100]).
processing at least one trigger sequence against the event, the at least one trigger sequence evaluating one or more conditions and defining at least one action when the conditions are met; Ouimet teaches processing the picture and recommending items for the customer to purchase based on the picture, and receiving an intent to purchase (Ouimet: [0086]; see also: [0091]; [0100]).
implementing the action. Ouimet teaches preparing the products for sale upon determining items based on the picture and identifying an intent to purchase from the customer (Ouimet: [0086]; see also: [0091]; [0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included identifying an event, processing a triggering sequence, and implementing the action to the invention of Gitlevich. One of ordinary skill in the art would have been motivated to do so in order to identify potential interests of consumers and translate impressions into actual sales (Ouimet: [0086]).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Gitlevich (US 20200364723 A1), Ouimet (US 20150324884 A1), and Strom (US 20170011071 A1), in view of Allouche (US 9,6665,885 B1).

Regarding Claim 10: The combination of Gitlevich, Ouimet, and Strom discloses the limitations of claim 10 above.
Gitlevich further discloses a method comprising:
for each of the plurality of advisors:
determining an expected new lead capacity for an upcoming period, based, at least in part, upon a current workload of the one advisor and a schedule of the one advisor for the upcoming period; Gitlevich discloses the capacity of the agents, including activity of a current activity and the number of open occupancy slots, and the predicted time of message for a new request (Gitlevich: [0021-0026]; see also: [0040]; [0051-0052]; [0076]).
determining a max lead cap for the one advisor based, at least in part, upon one or both of the current workload of the one advisor, and a ranking of the one advisor; Gitlevich discloses occupancy slots and current activity information to determine if a new request would put the agent over the capacity threshold and ranking the agents by their capacity score (Gitlevich: [0021-0026]; see also: [0040]; [0051-0052]; [0076]).
determining, for the upcoming period, a total new lead capacity by summing a new lead capacity for each of the plurality of advisors; Gitlevich discloses the available remaining capacity of the agents based on their current activity and occupancy slots (Gitlevich: [0021-0026]; see also: [0040]; [0051-0052]; [0076]).

Gitlevich in view of Ouimet does not explicitly teach for the category. Notably, however, Gitlevich does disclose available remaining capacity of the agents (Gitlevich: [0021-0026]).
To that accord, Strom does teach for the category. Strom teaches where the leads have a type (or category) of business interest that is desired and matching that to the appropriate personnel (Strom: [0025-0026]). 

The combination does not explicitly teach determining, for the upcoming period, a new lead spend amount based, at least in part, upon the total new lead capacity and characteristics of at least one lead generator. Notably, however, Gitlevich does disclose determining the capacity and occupancy of the agents (Gitlevich: [0021-0026]).
To that accord, Allouche does teach determining, for the upcoming period, a new lead spend amount based, at least in part, upon the total new lead capacity and characteristics of at least one lead generator. Allouche teaches determining a spending budget and cost per lead based on the availability and the campaign (Allouche: col. 18, ln. 27-67).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determination of a lead spend amount to the invention of the combination of Gitlevich, Ouimet, and Strom. One of ordinary skill in the art would have been motivated to do so in order to procure and target leads and customers in targeted ways (Allouche: col. 2, ln. 25-31; see also: col. 16, ln. 25-31; col. 19, ln. 1-8).

Regarding Claim 11: The combination of Gitlevich, Ouimet, and Strom, in view of Allouche, discloses the limitations of claim 10 above.
Gitlevich further discloses wherein the upcoming period is one day. Gitlevich discloses a predicted time that can be any amount of time (Gitlevich: [0072]; see also: [0115]).


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Gitlevich (US 20200364723 A1), Ouimet (US 20150324884 A1) and Strom (US 20170011071 A1), in view of Chakraborty (US 20160078456 A1).

Regarding Claim 6: The combination of Gitlevich, Ouimet, and Strom discloses the limitations of claim 1 above.
The combination does not explicitly teach a method comprising:
determining, based upon prior interaction of the one advisor with the client stored within the sales pipeline, a next suggested action for the one advisor in association with the client;
indicating, to the one advisor within display of the sales pipeline, the next suggested action for the client.
Notably, however, Gitlevich does disclose session data including average customer response time, total number of messages, etc. (Gitlevich: [0108]).
To that accord, Chakraborty does teach a method comprising:
determining, based upon prior interaction of the one advisor with the client stored within the sales pipeline, a next suggested action for the one advisor in association with the client; Chakraborty teaches providing recommendations to an agent to perform actions such as upselling, cross selling, providing discounts, etc. based on customer personas determined from prior interactions (Chakraborty: [0057]).
indicating, to the one advisor within display of the sales pipeline, the next suggested action for the client. Chakraborty teaches providing these recommendations to the agent (Chakraborty: [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the next suggested action to the invention of the combination of Gitlevich, Ouimet, and Strom. One of ordinary skill in the art would have been motivated to do so in order to improve the customer interaction experience (Chakraborty: [0057]).

Regarding Claim 7: The combination of Gitlevich, Ouimet, and Strom, in view of Chakraborty, discloses the limitations of claim 6 above.
Gitlevich further discloses a method comprising:
ordering the sales pipeline based upon an urgency of the next suggested action; Gitlevich discloses predicting the probability of receiving a next message from the customer within a period of time from the interaction of the current session (Gitlevich: [0071-0074]).
displaying the ordered sales pipeline to the one advisor to indicated the next suggested action for the client. Gitlevich discloses establishing a session or assigning the request to an agent within the time range (Gitlevich: [0102]; see also: [0091]).

Regarding Claim 14: The combination of Gitlevich, Ouimet, and Strom discloses the limitations of claim 1 above.
The combination does not explicitly teach the at least one action being selected from the group consisting of: sending notification to the one advisor, sending a notification to an operator, generation a next suggested action for the one advisor. Notably, however, Ouimet does teach receiving interactions from a user and determining items based on user intent (Ouimet: [0086]).
To that accord, Chakraborty does teach the at least one action being selected from the group consisting of: sending notification to the one advisor, sending a notification to an operator, generation a next suggested action for the one advisor. Chakraborty teaches generating a next suggested action to the agent (Chakraborty: [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the generating a next suggested action to the invention of the combination of Gitlevich, Ouimet, and Strom. One of ordinary skill in the art would have been motivated to do so in order to improve the customer interaction experience (Chakraborty: [0057]).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Gitlevich (US 20200364723 A1), Ouimet (US 20150324884 A1) and Strom (US 20170011071 A1), in view of Bar (US 20160180442 A1), and in even further view of Chakraborty (US 20160078456 A1).

Regarding Claim 8: The combination of Gitlevich, Ouimet, and Strom discloses the limitations of claim 1 above.
The combination does not explicitly teach determining, based at least in part, upon the sales pipeline, a curation time indicative of when the client is likely to accept the curation. Notably, however, Gitlevich does disclose prediction information that predicts a next message time from the customer based on data obtained from a customer support session (the sales pipeline) (Gitlevich: [0111-0112]). Gitlevich discloses using information from the customer support sessions from the sales pipline to predict information regarding when the customer will perform a next action, but does not disclose where the action was for a time the customer is likely to accept a curation.
To that accord, Bar does teach determining, based at least in part, upon the sales pipeline, a curation time indicative of when the client is likely to accept the curation. Bar teaches analyzing the frequency of the user activity, such as the frequency of users’ purchasing activities to determine a time that will correspond to when the user will purchase a product (Bar: [0063]; see also: [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determining a time of when the client is likely to accept a recommendation to the invention of the combination of Gitlevich, Ouimet, and Strom. One of ordinary skill in the art would have been motivated to do so in order to generate recommendations to perform at their fill potential (Bar: [0003]).

The combination of Gitlevich, Ouimet, and Strom, in view of Bar, does not explicitly teach a method comprising:
adding, at the curation time, a next suggested action for the one advisor in association with the client;
indicating, to the one advisor within a display of the sales pipeline, the next suggested action for the client.
Notably, however, Gitlevich does disclose session data including average customer response time, total number of messages, etc. (Gitlevich: [0108]).
To that accord, Chakraborty does teach a method comprising:
adding, at the curation time, a next suggested action for the one advisor in association with the client; Chakraborty teaches determining a suggested action for the agent in their interaction with the customer (Chakbraborty: [0057]).
indicating, to the one advisor within a display of the sales pipeline, the next suggested action for the client. Chakraborty teaches providing the suggested action for the agent in their interaction with the customer (Chakbraborty: [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the next suggested action to the invention of the combination of Gitlevich, Ouimet, and Strom. One of ordinary skill in the art would have been motivated to do so in order to improve the customer interaction experience (Chakraborty: [0057]).

Regarding Claim 9: The combination of Gitlevich, Ouimet, and Strom, in view of Bar, and in even further view of Chakraborty, discloses the limitations of claim 8 above.
Gitlevich does not explicitly teach the curation comprising a personalized recommendation of at least one product based upon the category of interest, the client intent, and a conversation between the client and the one advisor stored in the sale pipeline. Notably, however, Gitlevich does disclose session data including average customer response time, total number of messages, etc. (Gitlevich: [0108]).
To that accord, Ouimet does teach the curation comprising a personalized recommendation of at least one product based upon the category of interest, the client intent, and a conversation between the client and the one advisor stored in the sale pipeline. Ouimet teaches determining the product recommendations based on the interaction with the retailer, information accessed by the customer, and preference and intentions of the customer (Ouimet: [0074]; see also: [0083]; [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the personalized recommendation based on category, intent, and interaction to the invention of the combination of Gitlevich, Ouimet, and Strom. One of ordinary skill in the art would have been motivated to do so in order to provide customer support regarding product information such as to maximize sales and profits while still benefiting the consumer (Ouimet: [0003-0007]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Gitlevich (US 20200364723 A1), Ouimet (US 20150324884 A1) and Strom (US 20170011071 A1), in view of Shaffer (US 20140254790 A1).


Regarding Claim 15: Gitlevich in view of Ouimet, and in further view of Strom, discloses the limitations of claim 1 above.
Gitlevich further discloses a method comprising:
determining, for each of the plurality of advisors, an advisor score based, at least in part, upon one or more of the category of interest, a ranking of the advisor, a workload of the advisor, and characteristics of the client; Gitlevich discloses scoring advisors based on an occupancy of the advisor for the amount of work being performed for customer support sessions, and a ranking of a familiarity of agents to a request, including a matching score that quantifies the degree to which a customer support request matches a particular customer support agent (Gitlevich: [0058-0059]; see also: [0056]; [0062]; [0076]).
The combination does not explicitly teach selecting the advisor having the highest score. Notably, however, Gitlevich discloses assigning a request to the queue of an agent based on a ranking by a matching score that quantifies the degree to which a customer support request matches a particular customer support agent (Gitlevich: [0058-0059]). 
To that accord, Shaffer does teach selecting the advisor having the highest score. Shaffer teaches selecting the agent based on the highest matching score to provide the customer service (Shaffer: [0081]; see also: [0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selection of the highest score to the invention of the combination of Gitlevich, Ouimet, and Strom. One of ordinary skill in the art would have been motivated to do so in order to provide fine-grained matching of attributes between specific customer requests and agents (Shaffer: [0015]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 Reference U discloses selection assistants that help customers compile relevant product databases and help buyers design search profiles, and help the user seek an optimal choice from the unprecedented access to information on the internet..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625